Exhibit 10.1
SECOND AMENDMENT
TO
STOCK PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”), dated
as of July 14, 2008, is made by and between by and between Longfoot
Communications Corp. a Delaware corporation (the “Company”), the Investors
listed on Exhibit A hereto (each, an “Investor” and collectively, the
“Investors”) and Sim Farar, Justin Farar, Joel Farar, PP6O, LLC, Gusmail, LLC
and 32 Mayall, LLC (collectively, the “Existing Stockholders”).
RECITALS
     A. The Company, the Investors and the Existing Stockholders (collectively
the “Parties”) entered into that certain Stock Purchase Agreement dated as of
October 22, 2007, as amended by that certain First Amendment to Stock Purchase
Agreement, dated as of November 27, 2007, by and between the Parties (the
“Agreement”).
     B. The Parties desire to amend the Agreement, in the manner and on the
terms and conditions hereinafter set forth.
     C. Capitalized terms that are not defined in this Amendment have the
meanings ascribed to them in the Agreement. Except as explicitly amended and set
forth in this Amendment, all other terms and provisions of the Agreement remain
applicable, operative and unchanged.
AGREEMENTS
     NOW, THEREFORE, in consideration of these premises, the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Company, the
Investors and the Existing Stockholders hereby agree as follows:
ARTICLE 1 – AMENDMENT
     Section 5.11 of the Agreement shall be deleted in its entirety and replaced
with the following, subject to the approval of a majority of (i) the
stockholders of the Company and (ii) the stockholders of the Company not
including the signatories to this Agreement, in each case as of the record date
for the vote:
No Further Reverse Splits. Each Party covenants that for a period of twenty-four
(24) full months following the Closing (the “Restricted Period”) to take no
action to effect or permit any further reverse splits, reverse combinations or
reverse consolidations of the outstanding shares of the Company; provided,
however, that, during the Restricted Period, any Party may take such action
necessary or appropriate to effect one reverse split, reverse combination or
reverse consolidation in a ratio not to exceed 1:2.5.
ARTICLE 2 – MISCELLANEOUS
     2.1 Waivers and Amendments. The Agreement and this Amendment may be further
amended or modified in whole or in part only by a writing which makes reference
to the Agreement and this Amendment executed by the Investors, the Existing
Stockholders and the Company. The obligations

 



--------------------------------------------------------------------------------



 



of any party hereunder may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the party claimed to have given the waiver; provided, however, that
any waiver by any party of any violation of, breach of, or default under any
provision of this Amendment or any other agreement provided for herein shall not
be construed as, or constitute, a continuing waiver of such provision, or waiver
of any other violation of, breach of or default under any other provision of
this Amendment or any other agreement provided for herein.
     2.2 Entire Agreement. The Agreement (together with the Schedules and the
Exhibits thereto) and the other agreements and instruments expressly provided
for herein, together with this Amendment (together with the Exhibits hereto),
set forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations, and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.
     2.3 Governing Law. The Agreement and this Amendment shall in all respects
be governed by and construed in accordance with the internal substantive laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.
     2.4 Public Announcements. The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to the Agreement and
this Amendment and the transactions contemplated thereby and, except as may be
required by applicable law, will not issue any such press release or make any
such public statement prior to such consultation.
     2.5 Counterparts; Facsimile Signatures. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together will constitute one and the same instrument. Any facsimile
copy of this Amendment will be deemed an original for all purposes.
     2.6 Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors and the Existing
Stockholders.
     2.7 Third Parties. Nothing expressed or implied in the Agreement or this
Amendment is intended, or shall be construed, to confer upon or give any Person
other than the parties hereto and their successors and assigns any rights or
remedies under or by reason of the Agreement or this Amendment.
     2.8 Schedules. Exhibit A attached to this Amendment is incorporated herein
and shall be part of this Amendment for all purposes.
     2.9 Headings. The headings in this Amendment are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Amendment.
     2.10 Interpretation. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, each of the Existing Stockholders and each
of the Investors have executed this Amendment as of the date first above
written.

            THE COMPANY:


Longfoot Communications Corp.,
a Delaware corporation
      By:   /s/ Glenn L. Halpryn         Name:   Glenn L. Halpryn       
Title:   President        THE INVESTORS:


Frost Gamma Investments Trust
      /s/ Dr. Phillip Frost       By: Dr. Phillip Frost      Its: Trustee       
      /s/ Dr. Jane Hsiao       Dr. Jane Hsiao                    /s/ Steven D.
Rubin       Steven D. Rubin                    /s/ Subbarao Uppaluri      
Subbarao Uppaluri              THE EXISTING STOCKHOLDERS:
      /s/ Sim Farar       Sim Farar                    /s/ Justin Farar      
Justin Farar                    /s/ Joel Farar       Joel Farar         

Signature Page to Second Amendment to Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



         

            PP6O, LLC
      /s/ Sim Farar       By: Sim Farar      Its: Member        Gusmail, LLC
      /s/ Justin Farar       By: Justin Farar      Its: Member        32 Mayall,
LLC
      /s/ Joel Farar       By: Joel Farar      Its: Member     

Signature Page to Second Amendment to Stock Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
 
SCHEDULE OF INVESTORS

                                    Number of Shares of           Name, Address
and     Common Stock to be     Percentage of     State of Residence    
Purchased     Shares Purchased    
Frost Gamma Investments Trust
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      1,222,713         72 %    
Dr. Jane Hsiao
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      305,677         18 %    
Steven D. Rubin
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      84,911         5 %    
Subbarao Uppaluri
4400 Biscayne Boulevard
Suite 1500
Miami, Florida 33137
      84,911         5 %    

 